Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001296
                                                         18-MAR-2015
                                                         11:57 AM



                           SCPW-14-0001296


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       CATHOLIC FOREIGN MISSION SOCIETY OF AMERICA, INC.,

         aka MARYKNOLL FATHERS AND BROTHERS, Petitioner,


                                 vs.


THE HONORABLE EDWIN C. NACINO, JUDGE OF THE CIRCUIT COURT OF THE

       FIRST CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                                and 


      JOHN ROE 2; SOCIETY OF THE PRIESTS OF SAINT SULPICE

a/k/a THE ASSOCIATED SULPICIANS OF THE UNITED STATES, INC.; and

   ROMAN CATHOLIC CHURCH IN THE STATE OF HAWAII, Respondents.



                         ORIGINAL PROCEEDING

                       (CIV. NO. 12-1-1637-06)


             ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                     OR OTHER APPROPRIATE RELIEF

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Catholic Foreign


Mission Society of America, Inc., aka Maryknoll Fathers and


Brothers’s    petition for a writ of mandamus, filed on November


12, 2014, the documents attached thereto and submitted in support


thereof, and the record, it appears that Petitioner fails to


demonstrate that, under the specific facts and circumstances of

this matter and the terms of the protective order, disclosure of

the requested documents pursuant to the protective order issued

by the Discovery Master violates article I, section 6 of the

Hawai'i Constitution.     Petitioner, therefore, is not entitled to

a writ of mandamus.     See Kema v. Gaddis, 91 Hawai'i 200, 204-05,

982 P.2d 334, 338-39 (1999) (a writ of mandamus is meant to

restrain a judge of an inferior court who has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied. 


           DATED: Honolulu, Hawai'i, March 18, 2015.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2